Title: 26th.
From: Adams, John Quincy
To: 


       The exhibition began at about a quarter after 12, with, the Latin Oration by Bridge, it was a Panegyric upon the military institution which has lately been established. The forensic between Cranch, and me, came next. I read as follows. The second Part refers, to Cranch’s reply.
       
        
         
          “Conscious of the insufficiency of my ability to perform the task allotted to me, I would fain implore the Indulgence, and Candour of this respectable Audience. But Apologies of this kind, are seldom of much avail, especially when they have any foundation: I shall therefore without any further Preamble, introduce the Question, Whether inequality among the Citizens, be necessary to the Preservation of the Liberty of the whole?
          There are two views in which the word Inequality, as relating to the Citizens of a State, may be considered. Inequality, of Fortune, or of Rights, Privileges and Dignities. In the Case of Riches, the Inequality arises in the natural Course of Things; Nor is there an Instance of a State of any Consequence, subsisting without it. There were indeed several sharp Contests in the Roman Republic, with Respect to an equal distribution of Lands; but they were never of any Service, to the People, and were always attended, with the most unhappy Consequences. The Question appears therefore to be, in other Words, whether a pure democracy be the most favourable Government to the Liberties of a People.
          It is a very general political maxim, that Men can never possess a great degree of Power without abusing it. Hence, so few Instances of despotic Monarchs, who have not been the scourges of their People. In an aristocratic government, the Power being in a number of hands, this tyrannical disposition becomes more dangerous, and extends wider its baneful Influence. But of all Tyrannies, the most dreadful, is that of an whole People; and in a Government, where all men are equal, the People will infallibly become Tyrants. What Protection can any Laws afford a Citizen in a State where every individual, thinks he has a right of altering and annulling them at his Pleasure, and where nothing is wanting, but the capricious whim of a vile Rabble, to overturn all Laws and Government? If a Prince is oppressive, at least he has been taught in some measure, the Art of governing an Empire, and has commonly been educated, for it. The same may be said of an Aristocracy, they will at least endeavour to support the Dignity of a State, and will take proper Measures for the safety of the majority, of the People, though they may be unjust to individuals. But when the Passions of a People, conscious of their Liberty and strength are raised, they hurry them into the greatest extremities: an enraged multitude, will consult nothing, but their fury; and their Ignorance serves only to increase their Obstinacy, and their Inconsistency.
          The most simple forms of Government, are probably the most ancient: But Mankind soon perceived, the great inconveniences which naturally arise from a despotic Monarchy, an arbitrary Aristocracy, and an inconstant Democracy. They endeavoured therefore to form Constitutions, which might unite all the advantages, severally possessed by each of those Systems, without having their Defects. Such was the Constitution which raised a petty Village of Italy to the Empire of the World; and such in more modern Times was the Constitution which enabled Great Britain, to make such a splendid figure, in three Quarters of the Earth, and to prescribe terms of Peace to two combined Kingdoms, whose natural Advantages were so much superior to her own: happy would it have been for her, if Prosperity had not introduced Luxury and Corruption, which have undermined the Pillars of her excellent Constitution, and exposed her to the Contempt and Derision of those very Nations by whom she was formerly view’d with Terror.
          I am sensible, my Friend, that you have the popular Prejudice in your favour; and that in declaring against equality I am combating the Sentiments, of perhaps a large majority of the Inhabitants of this Common wealth. It is the Duty of every Person, and more especially of an unexperienced Youth, to show a proper Deference, and Respect for the Opinions of Mankind in general, and of his Countrymen in particular. But when his Reason tells him that these Opinions would lead him to a manifest absurdity, I think he has a Right to refuse his Assent to them, at least untill sufficient Arguments are brought to support them. Now, as Nature has in every other Particular, created a very great inequality among Men, I see not upon what grounds we can found the Supposition, that they ought all to share an equal degree of Power. And that too great a degree of equality among the Citizens, is prejudicial to the Liberty of the whole, the present alarming Situation of our own Country will I think afford us a sufficient Proof.
         
        
       
       
       
        
         
          Part 2d.
          It appears, my Friend, that you yourself are sensible of the weakness of your Cause, by your endeavouring to prove, what I never pretended to dispute, what I am as firmly persuaded of as you are, and indeed what I have already granted viz. That the People cannot be free in a despotic Monarchy, nor under an aristocracy; and that if the Proportion of wealth, possessed by Individuals, be unequal to a great degree, the Liberty of the Nation will be in Danger. I plead not for an excess of inequality, but I still maintain that a perfect equality is contrary to Nature and to Reason.
          “In this Commonwealth” you say “The People apprehend some Persons have amassed too large a Proportion of Wealth, and acquired too large a share of Power, and thinking themselves injured have arisen, and demanded Satisfaction?”
          But why do they think themselves injured? Is it because they have suffered Tyranny or Oppression? No! It is because other Persons have been more industrious, more prudent and more successful than they. When, regardless of every Principle which binds Man to Man, they laid violent hands on Justice herself, by stopping the proceedings of the Courts of Law, in diverse Places, was it because they had been injured by those Courts, and could not obtain Redress? No. It was because they were conscious they had injured others; and they wished therefore to put a stop to all means of obtaining redress. Now had the Notions of those People concerning equality been a little lower, and had there been really a greater degree of inequality among the Citizens, the Commonwealth would not have been thrown into a State of anarchy and Confusion, and instead of rebelling against the Laws and Government, those People would have sought in Oeconomy and Industry, that relief which they now endeavour to wrest by Violence.
          If by Equality among the Citizens could be meant an equal right to Justice, and to the Protection of the Laws, certainly no Person, whose Soul is not debased by Slavery could object to it; but this construction cannot be put upon the word; it must be considered as relating to wealth or Dignity and in both Senses, I still must think inequality absolutely necessary for the Liberties of a People.
          But here I would not be considered as an Advocate for hereditary Distinctions. Wealth may with Propriety be transmitted from Father to Son. But Honour and Dignities, should always be personal. The Man who to the greatest natural and acquired Abilities unites the greatest Virtues, should certainly not be view’d as on a Par with a vicious Fool, but the absurdity would I confess be equally great, if any one was obliged to enquire who were the Ancestors of a Citizen, to know whether he be respectable.
          The History of Lacedemon certainly can produce no Argument in favour of equality. For 1st. it was an hereditary Monarchy. Two branches of a Family descended from Hercules were in Possession of the Throne for nine hundred years. 2dly. There was a Senate composed of 28 persons who formed an aristocratic Body with Power equal to that of the Kings; and 3dly. the Authority of the Ephori, who were chosen annually among the People was superior even to that of the Monarchs. So that in this Respect, the Spartan Constitution was similar to the Roman, and the British, which, I have already agreed were excellent. But Heaven forbid there should ever arise in our Country a Legislator to establish by Force, a Constitution which could form nothing but Warriors. The fine feelings of the Heart which render human Nature amiable, were entirely excluded from the System of Lycurgus. Many of his Laws, display a barbarous Cruelty, and beauteous Science, whose persuasive Voice, calms the impetuous Passions of Youth, sooths the cares, and asswages the infirmities of age, was discarded from within the walls of Sparta by this savage Legislator.
          I doubt whether these arguments have convinced you, my Friend, of the necessity of inequality; but however we may differ in Opinion in this Respect, I am sure you will unite with me, in addressing to Heaven the most fervent Petition, that whatever the Constitution of our own Country may be, she may enjoy genuine Liberty and real Happiness forever.”
         
        
       
       After I read this Part Cranch concluded with a reply. The next Thing that came on, was the Syllogistic dispute, by the Juniors Grosvenor, Dodge, Clark, and Adams 3d. It was on the Question, Whether there is a Sense of morality innate in the human Mind. A Dialogue upon Eloquence from Fenelon by Gordon and Lincoln succeeded, and after that the Greek Oration by Abbot 3d. the Hebrew by Gardiner, and finally the English by Freeman, which obtained an universal Clap, the first, known at an Exhibition. It was upon the political Situation of our affairs, and was delivered extremely well. The Oration would not read so well as Little’s, but taken altogether would please almost any audience better.
       We had Commons immediately after the exhibition. There were no Tutors Present, and there was a sad Noise in the Hall.
       After Commons the Martimercurean band, escorted the President, with the Committee of the Overseers, over to the Steward’s, where they performed the manual exercise. I pass’d part of the afternoon at Freeman’s Chamber. Sullivan who took his degree this year was there.
       I had Company to tea at my Chamber. Deacon Smith and his Son, Dr. Welch, and his Lady. Mrs. Otis. Mrs. Cutts, and Betsey Smith.
       The Tea Club, who have formed a small Society for dancing, were here in the Evening till 9.
       I had a very bad head ache, and retired to rest immediately after they went away.
      